Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optionally” (line 3) makes it unclear what elements Applicant intends to claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes Martins et al. (US 20170241243; “GM”).
CLAIM 1:  GM discloses a subsea assembly as shown in part by Fig. 1b:

    PNG
    media_image1.png
    376
    499
    media_image1.png
    Greyscale

GM discloses a subsea assembly comprising a well multiplier assembly for enabling the connection of multiple jumpers onto a single tie-in hub (Fig. 1b).  The well multiplier assembly comprises a branched pipe (see pipes 21g, 20); a tie-in hub coupling (connection to 20f), configured to be connectable with any tie-in hub; at least one tie-in hub (20d), wherein said tie-in hub is a connection configured to be connectable with any tie-in hub coupling; and a well multiplier assembly connection (20 d; see paragraph 0010 discussing hubs may be used for inflow or outflow), integrally attached to the branched pipe and configured to integrally connect to a jumper using a weld or a flange coupling prior to submerging and installing the subsea assembly (see paragraph 0011).  The branched pipe extends between the tie-in hub coupling, the at least one tie-in hub and the well multiplier assembly connection (see Fig. 1b).  The at least one tie-in hub is provided with a closing valve arrangement (20h).
CLAIM 2:  The tie-in hub coupling is fitted with a closing valve arrangement (20h).
CLAIM 3:  The branched pipe is a tee branch (Fig. 1B).
CLAIM 5:  At least one tie-in hub is arranged in a nonparallel direction relative to the tie-in hub coupling (see Fig. 1b).
CLAIM 6:  A jumper (flowline discussed in paragraph 0010) is integrally attached to the well multiplier assembly connection.
CLAIM 7:  GM discloses a termination assembly, where the termination assembly a guide funnel (see structure of 20c above).
CLAIM 8:  The jumper is a flowline (paragraph 0010).
CLAIM 13:  GM discloses a subsea production system comprising a subsea assembly according to claim 1 (see above); a first jumper and a second jumper (see paragraph 0010).  The first jumper is integrally connected to the well multiplier assembly connection and where the second jumper is connected to a tie-in hub (see Fig. 1b, paragraph 0010).
CLAIM 14:  A production manifold (20), where the production manifold comprises a production manifold tie-in hub, and where the tie-in hub coupling of the well multiplier assembly is connected to the production manifold tie-in hub (see above, Fig. 1b).
CLAIM 15:  GM discloses a Christmas tree (paragraphs 0010, 0035, etc.) where the Christmas tree comprises a Christmas tree tie-in hub, and where the tie-in hub coupling of the well multiplier assembly is connected to the Christmas tree tie-in hub.
CLAIMS 9-12:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GM.
GM discloses the elements of claim 1 as discussed above.
GM fails to disclose where the branched pipe is in one piece; instead showing welded pipes.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the pipes of GM to be in one piece as described in the claim as making the pipe integral would serve the same function as the welded pipes and Applicant has not identified any unexpected benefit from a single piece as opposed to the welded pipes of the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679